Order unanimously reversed, on the law, without costs, and motion denied. Memorandum: By filing the note of issue and statement of readiness, plaintiff waived her right to further discovery (Gray v Crouse-Irving Mem. Hosp., 107 AD2d 1038, 1039; Riggle v Buffalo Gen. Hosp., 52 AD2d 751, 752). "Only where there are present 'special, unusual or extraordinary circumstances, spelled out factually,’ has Special Term discretion to depart from the rule which forecloses discovery proceedings after the statement of readiness has been filed” (Niagara Falls Urban Renewal Agency v Pomeroy Real Estate Corp., 74 AD2d 734, appeal dismissed 50 NY2d 842; Giddens v Moultrie, 66 AD2d 993; Doll v Kleinklaus, 66 AD2d 1003, 1004). Plaintiff’s lack of diligence in pursuing her lawsuit does *1041not constitute a "special, unusual, or extraordinary circumstance” which would justify her request for discretionary relief (Doll v Kleinklaus, supra, p 1004). (Appeal from order of Supreme Court, Oneida County, Inglehart, J.—discovery and inspection.) Present—Dillon, P. J., Doerr, Green, O’Donnell and Pine, JJ.